GUY, J.
The action was brought to recover for goods sold and delivered. The answer, among other things, set up a counterclaim based upon the contract sued upon, which contained the following clause:
“Any differences arising under this contract do not invalidate the same, and are to be adjusted by arbitration unless otherwise settled.”
The reply admitted the contract. The court dismissed the complaint, on the ground that the action was barred by the arbitration clause of the contract.
An arbitration clause in a contract, withdrawing all possible differences arising or to arise thereunder from the courts and agreeing to submit them to arbitration, is invalid. National Contracting Co. v. H. R. W. P. Co., 192 N. Y. 211, 219-221, 84 N. E. 965; Meacham v. Jamestown, 211 N. Y. 346, 350-352, 105 N. E. 653; Seward v. City of *765Rochester, 109 N. Y. 164, 168, 169, 16 N. E. 348; President D. & H. Canal Co. v. Pa. Coal Co., 50 N. Y. 250, 258.
Judgment reversed, and new trial granted, with costs to appellant to abide the event. All concur.